PER CURIAM.
This tax appeal presents the difficult problem of valuing a large industrial complex comprising some 14 acres and consisting of 11 buildings containing a total of 1,013,811 square feet and erected during 1905 and 1951 for the manufacture and warehousing of various products of one of the divisions of Westinghouse Electric Corporation. Plaintiff argued before the Tax Court, as it does on this appeal, that the market data approach was the appropriate method for valuing this property, utilizing comparable sales of multi-tenanted facilities. Accordingly, it claims the Tax Court erred in rejecting this contention and concluding that the complex should be considered as a “limited purpose” property with its highest and best use being a single-user industrial complex. Plaintiff also challenges the *110court’s application of the income method in determining the fair value of the property.
We have carefully reviewed the record and thoughtfully considered the arguments of counsel, as contained in their briefs and presented at oral argument, and are satisfied that the trial judge adopted the proper valuation method in sustaining the assessment of plaintiff’s property for the tax year 1982 and thus denying the application for a reduction. We therefore affirm the judgment entered September 3, 1985 substantially for the reasons set forth by Judge Hopkins in his comprehensive opinion dated August 21, 1985, reported at, 9 N.J.Tax 92 (Tax Ct.1985).